Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 19, 2014

                                        No. 04-14-00612-CV

                                     David Allan EDWARDS,
                                            Appellant

                                                  v.

                           SHERIFF OF COUNTY OF ATASCOSA,
                                       Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 12-02-0185-CVA
                           Honorable Thomas F. Lee, Judge Presiding


                                           ORDER
         On November 3, 2014, this court issued an order informing appellant that no reporter’s
record had been taken based upon representations made to this court by both a court reporter and
the trial court clerk. However, on November 18, 2014, a reporter’s record was filed in this court.
Accordingly, it appears the appellate record in this appeal is now complete.

       Therefore, appellant’s brief is due December 19, 2014. Appellant is reminded that
although pro se litigant may be held to “less stringent” standards, a pro se litigant is still required
to comply with the law and rules of procedure. Shull v. United Parcel Serv., 4 S.W.3d 46, 52-53
(Tex. App.—San Antonio 1999, pet. denied).



                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court